Exhibit Glimcher Realty Trust Computation of Ratio of Earnings to Fixed Charges (Dollars in Thousands) Years ended December 31, 2007 2006 2005 2004 2003 Available Earnings: Income from continuing operations $ 14,649 $ 33,615 $ 33,010 $ 21,390 $ 20,499 Add back minority interest 1,635 (7,733 ) 252 2,906 1,703 Less earnings from equity investees (1,133 ) (1,443 ) (51 ) (3 ) ( 2,456 ) Plus: Fixed charges 92,733 85,051 74,271 76,022 64,696 Amortization of previously capitalized interest 1,134 1,003 909 847 820 Distributed share of equity from affiliates - 2,927 Less capitalized interest (4,793 ) (2,885 ) (2,398 ) (597 ) (698 ) Available earnings: $ 104,225 $ 107,608 $ 105,993 $ 100,565 $ 87,491 Fixed Charges: Interest expense, excluding amortization of deferred financing costs 86,073 80,313 70,007 71,781 60,707 Amortization of deferred financing costs 1,867 1,853 1,866 3,644 3,291 Interest capitalized 4,793 2,885 2,398 597 698 Fixed charges: $ 92,733 $ $85,051 $ 74,271 $ 76,022 $ 64,696 Ratio of earnings to fixed charges: 1.12 1.27 1.43 1.32 1.35 Six-month period ended June 30, 2008 Available Earnings: Income from continuing operations $ 9,518 Add back minority interest 0 Less earnings from Equity Investees (155 ) Plus: Fixed Charges 44,577 Amortization of previously capitalized interest 631 Distributed share of equity from affiliates 2,860 Less capitalized interest (3,323 ) Available earnings: $ 54,108 Fixed Charges: Interest expense, excluding amortization of deferred financing costs 40,326 Amortization of deferred financing costs 928 Interest capitalized 3,323 Fixed charges: $ 44,577 Ratio of earnings to fixed charges: 1.21
